Supplement dated September 16, 2010 to the Institutional Class Prospectus for Principal Funds, Inc. dated March 16, 2010 (as supplemented on June 16, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. D IVERSIFIED R EAL A SSET F UND Make the following changes to the Management Sub-Advisor(s) and Portfolio Manager(s) section on page 6 in the fund summary: In the section for Credit Suisse Asset Management, LLC, delete the information about Andrew Karsh and substitute:  Nelson Louie (since 2010), Managing Director MANAGEMENT OF THE FUNDS The Sub-Advisors In the section for Credit Suisse Asset Management, LLC (Credit Suisse) , delete the information about Andrew Karsh and add: Nelson Louie is Global Head of the Commodities Group. Mr. Louie re-joined Credit Suisse in August 2010. From May 2009 to August 2010 he was an Executive Director in the Commodity Index Products area at UBS Securities, LLC. From June 2007 to May 2009, Mr. Louie was a Managing Director at AIG Financial Products responsible for North American Marketing of commodities-based solutions. From April 1993 to June 2007 he held positions within Credit Suisse. Mr. Louie earned a BA in Economics from Union College.
